              Case 19-10953-CSS   Doc 490-1   Filed 11/08/19   Page 1 of 4



                                    FXHT~iTT A

                                  Proposed Orcier




UOCS DE2258781 50045/002
               Case 19-10953-CSS               Doc 490-1        Filed 11/08/19         Page 2 of 4



                             IN THE UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF DELAWARE


In re:                                                     ) Chapter 11

KONA GRILL,INC., et al.,l                                  ) Case No.: 19-10953(CSS)
                                                             Jointly Administered
                                    Debtors.               )


              ADRZINISTRATIVE ORDER CHANGING DOCKET TO I-~FLECT
             THE DEBTORS' CURRENT NAME AND REVISING CASE CAPTION

                  Upon the certification of counsel (the "Certification")2 ofthe above-captioned debtors

and debtors in possession (the "Debtors")for the entry of an administrative order (this "Order"),

approving the proposed revision to the caption of the Debtors' bankruptcy case and case docket to

reflect the Debtors' corporate name change, as more fully set forth in the Certification; and the Court

having found that the Court has jurisdiction to consider the Certification; and due and proper notice

of the Certification having been provided, and it appearing that no other or further notice need be

provided; and the Court having reviewed the Certification and having determined that the legal and

factual bases set forth in the Certification establish good and just cause for the relief granted herein;

and upon all the proceedings had before the Court and after due deliberation and sufficient cause

appearing therefor,




1 The Debtors and the last four digits of their respective taxpayer identification numbers include: Kona Grill, Inc.(6690);
  "Kona Restaurant Holdings, Inc.(6703); Kona Sushi, Inc.(4253); Kona Macadamia,Inc.(2438); Kona Texas Restaurants,
   Inc.(4089);.Kona Grill International Holdings, Inc.(1841); Kona Baltimore, Inc.(9163); Kona Grill International, Inc.
  (7911); and Kona Grill Puerto Rico, Inc.(7641).

Z Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to tl7ern iri the Certification



DOGS DE:225878.1 50045/002
               Case 19-10953-CSS             Doc 490-1      Filed 11/08/19     Page 3 of 4




                IT IS HEREBY ORDERED THAT:

                 L       The Clerk ofthe Court is directed to change the docket and other 7•ecords of

the case to reflect the current name of the Debtors as follows:

Prior Name                                         Case No.                       New Name

Kona Grill, Inc.                                   19-10953(CSS)                  KG Wind Down,Inc.

Kona Restaurant Holdings, Inc.                     19-10954(CSS)                  KGRH Wind Down,Inc.

Kona Sushi, Inc.                                   19-10955(CSS)                  KGS Wind Down,Inc.

Kona Macadamia, Inc.                                19-10956(CSS)                 KGM Wind Down,Inc.

Kona Texas Restaurants, Inc.                        19-10957(CSS)                 KGTR Wind Down,Inc.

Kona Grill International Holdings, Inc.             19-10958(CSS)                 KGIH Wind Down,Inc.

Kona Baltimore, Inc.                                19-10959(CSS)                 KGB Wind Down,Inc.

Kona Grill International, Inc.                      19-10960(CSS)                 KGI Wind Down,Inc.

Kona Grill Puerto Rico, Inc.                        19-10961 (CSS)                KGPR Wind Down,Inc.




                 2.          The caption of the Debtors' bankruptcy case, to be used by all parties in all

pleadings and for all purposes and proceedings in the Chapter 11 case, shall be as follows:




                                                       2
DOCS DE:225878.1 50045/002
                Case 19-10953-CSS                 Doc 490-1          Filed 11/08/19          Page 4 of 4



                             IN THE UNITED STATES BANKRUPTCY COURT

                                      FOR THE DISTRICT OF DELAWARE


In re:                                                             )          Chapter 11

KG Winddown,Inc.'                                                  )          Case No. 19-10953(CSS)

                            Debtors.

  The Debtors and the last four digits of their respective taxpayer identification numbers include: KG Wind Down, Inc.
 \~/~/u u~aµ ~~;11 Tn~ „ti~n(l~~ TZr7~Tj \x/;nil Tlc~x,~=; Tn~, \f/k/a Kena RPctaiirant Tjnlrlinac~ in~,l (~i7Q"il~ KCrS VJincl
 Down,Inc.(f/k/a Kona Sushi, Inc.)(4253); KGM Wind Down,Inc.(f/k/a Kona Macadamia,Inc.)(2438); KGTR Wind
 Down,Inc. (f/1</a Kona Texas Restaurants, Inc.)(4089); KG1H Wind Down,Ina (f/k/a Kona Gri11 International
 Holdings,Inc.)(1841); KGB Wind Down,Inc.(f/k/a Kona Baltimore, Inc.)(9163); KGI Wind Down,Ina (f/k/a Kona
 Grill International, Inc.)(7911); and KGPR Wind Down,Inc.(f/k/a Kona Grill Puerto Rico, Inc.)(7641).


                  3.        The Cout•t retains exclusive jurisdiction with respect to all matters arising

from or related to the implementation of this Order.




DOCS DE225878.1 50045/002
